PER CURIAM.
This is a non-final appeal from an order denying a motion to compel discovery. Since it does not qualify for appellate review under Florida Rules of Appellate Procedure 9.130, we search to see if the order is subject to certiorari review. Certiorari is not available because it does not appear that there has been a departure from the essential requirements of law and it does appear that an adequate remedy will be available upon plenary appeal.
Based on a lack of jurisdiction the appeal is
DISMISSED.
DOWNEY, WALDEN and GUNTHER, JJ., concur.